Citation Nr: 1823802	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for multiple myeloma.  

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  

4.  Entitlement to service connection for retinopathy.  

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for a respiratory disability, claimed as pneumonia.  

8.  Entitlement to service connection for a psychiatric disability, claimed as anxiety.  

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

10.  Entitlement to an effective date prior to December 30, 2008, for the award of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  He died in April 2013.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

Following the Veteran's death, the appellant successfully petitioned to be substituted as the claimant pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, allowing substitution in case of death of a claimant who dies on or after October 10, 2008.)  

In March 2017, the appellant testified before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The issues of service connection for a respiratory disability and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during service in Vietnam.  

2.  The Veteran had a current diagnosis of multiple myeloma.  

3.  The Veteran had a current diagnosis of peripheral neuropathy of the lower extremities resulting from diabetes mellitus.  

4.  The Veteran had a current diagnosis of diabetic retinopathy resulting from diabetes mellitus.  

5.  The Veteran had a current diagnosis of erectile dysfunction resulting from diabetes mellitus.  

6.  Tinnitus did not manifest during service or within a year thereafter, has not been shown to be related to service, and did not result in chronic symptomatology since service.  

7.  The Veteran had current diagnoses of anxiety and dysthymic disorder due to his service-connected multiple myeloma and diabetic complications.  

8.  A diagnosis of PTSD is not shown by the competent evidence of record.  

9.  A claim for service connection for a hearing loss disability was received by VA on December 30, 2008; no prior unadjudicated claim for this disability is of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple myeloma as a result of exposure to herbicides in service have been met.  38 U.S.C. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for peripheral neuropathy of the lower extremities as a result of exposure to herbicides in service have been met.  38 U.S.C. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection for diabetic retinopathy as a result of exposure to herbicides in service have been met.  38 U.S.C. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for erectile dysfunction as a result of exposure to herbicides in service have been met.  38 U.S.C. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

5.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

6.  The criteria for service connection for anxiety and dysthymic disorder have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.310 (2017).  

7.  The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

8.  The criteria for an effective date earlier than December 30, 2008, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C. § 5110(b)(2) (2014); 38 C.F.R. § 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, there is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded multiple VA medical examinations for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and neither the appellant nor the Veteran have suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may also be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran had claimed service connection for several disabilities as a result of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).  

In the present case, the Veteran's service connection claims related to herbicide exposure have previously been denied due to the lack of evidence of service in Vietnam.  Service personnel records confirm that the Veteran served aboard the U.S.S. Berkley between April 1964 and October 1965.  These same personnel records confirm that the Veteran was found eligible for the Armed Forces Expeditionary Medal (Vietnam) by virtue of service aboard the U.S.S. Berkley during this period.  The Veteran had asserted, prior to his death, that he went ashore in Vietnam to pick up supplies on at least one occasion.  In sworn testimony, the appellant has reported that the Veteran wrote to her during service stating he went ashore aboard a small boat in order to transfer supplies between ship and shore.  Also received were two written statements from fellow sailors who stated the Veteran went ashore in Vietnam.  At that time, the Veteran served aboard ship as a shopkeeper, an assignment not inconsistent with his reported duties.  

Finally, the Veteran also asserted that his claimed disabilities are the result of chemical exposure resulting from his participation in Project SHAD (Shipboard Hazard and Defense), a joint services chemical and biological warfare test program conducted during the 1960's.  Project SHAD consisted of multiple operations, including Operation High Low, a testing operation conducted in January and February 1965 and involving the U.S.S. Berkley.  The Veteran was assigned to this vessel during this time period and is presumed to have been involved in this testing sequence.  Test participants were exposed to methylacetoacetate during this operation, according to service department records.  

Multiple myeloma, peripheral neuropathy, retinopathy, 
and erectile dysfunction

The Veteran filed service connection claims prior to his death for multiple myeloma, peripheral neuropathy of the lower extremities, diabetic retinopathy, and erectile dysfunction.  He asserted these disabilities were either the direct result of herbicide exposure during service, or as a result of diabetes mellitus, which in turn resulted from herbicide exposure in service, according to his claim.  

Based on the discussion above, and in the absence of any evidence to the contrary, the Board finds the Veteran's account of having gone ashore in Vietnam in April 1965 to be credible; thus, his physical presence in Vietnam is established and herbicide exposure is presumed.  As private and VA treatment records confirm a current diagnosis of multiple myeloma at the time of his death, service connection for multiple myeloma on a presumptive basis is thus warranted.  

The Veteran also asserted that peripheral neuropathy, retinopathy, and erectile dysfunction resulted from his diabetes mellitus, which was itself the result of herbicide exposure during service.  While the issue of service connection for diabetes mellitus is not before the Board, the Board takes judicial notice that diabetes is a presumptive disability for veterans with confirmed herbicide exposure, as in the present case.  

According to an August 2010 VA examination report, a VA physician concluded, after examining the Veteran and reviewing the claims file, that a current diagnosis of peripheral neuropathy of the bilateral lower extremities was warranted.  This physician also opined that this peripheral neuropathy was likely secondary to both multiple myeloma and diabetes mellitus.  As such, service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  The August 2010 VA examiner also concluded that it was at least as likely as not the Veteran's erectile dysfunction was secondary to diabetes.  As such, service connection for erectile dysfunction is also warranted.  Finally, the Veteran was examined by a private physician in June 2010 regarding his claimed diabetic retinopathy.  Upon examination of the Veteran, the physician confirmed a current diagnosis of retinopathy most likely resulting from his diabetes mellitus.  Thus, service connection for diabetic retinopathy is warranted.  

Tinnitus

The Veteran sought service connection for tinnitus, claiming this disability resulted from exposure to ship engines, naval cannons, and other acoustic trauma in service.  

As an initial matter, the Board finds that the Veteran's tinnitus did not have its onset in service.  The service treatment records are negative for any diagnosis of or treatment for tinnitus.  Additionally, the Veteran did not report or seek treatment for tinnitus for many years after service.  Therefore, the Board finds that a preponderance of the evidence is against finding that tinnitus had its onset in service or has been continuous since that time.  

The Veteran first reported occasional tinnitus in approximately 2009, many years after service.  At that time, he did not report onset of this disorder during service.  This lengthy period without complaint or treatment is one factor of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran also did not claim tinnitus when filing his initial VA compensation claim in 2005, suggesting he was not experiencing such symptomatology at that time.  

The Veteran was afforded an April 2010 VA audiological examination.  He reported onset of tinnitus approximately 20 years ago, while working for the railroad.  Because the Veteran reported onset many years after service, the examiner concluded it was less likely than not this disorder was related to service, to include exposure to acoustic trauma therein; rather, it was more likely the Veteran's tinnitus was the result of occupational noise exposure with the railroad, where he worked for over 40 years.  

While the Veteran is competent to report such observable symptomatology as tinnitus, the Board does not find him to be a credible historian, for the reasons described above.  He first reported tinnitus more than 20 years after service separation, and only reported onset of tinnitus in service at the time he was seeking financial compensation for the same.  

The Veteran had also alleged his tinnitus results from herbicide and/or chemical exposure in service.  While such exposure to both herbicides and other chemicals related to Project SHAD in service is confirmed, there is no competent evidence of tinnitus resulting from this exposure, and a competent expert has not suggested a nexus between the in-service herbicide or chemical exposure and a current diagnosis of tinnitus many years later.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  Consequently, because a preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Service connection for tinnitus is denied.  See 38 C.F.R. §§ 3.102, 3.303.

Psychiatric disorder

The Veteran sought service connection for a psychiatric disability.  A VA psychiatric examination was afforded him in August 2010, at which time anxiety and dysthymic disorder were diagnosed by a VA clinical psychologist.  According to the examiner, these disabilities were "most likely related to both memories from Vietnam as well as to his current medical conditions," including multiple myeloma, diabetes, and diabetic complications.  

As the competent evidence of record indicates the Veteran's anxiety and dysthymic disorder were due to or the result of other service-connected disabilities, service connection for anxiety and dysthymic disorder is warranted.  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C. § 5107.  

The Veteran contended he has PTSD as the result of his experiences in Vietnam during service.  Service personnel records confirm his active duty service in the Vietnam theater of operations during his naval service.  On VA PTSD assessment in April 2009, a VA examiner interviewed the Veteran and reviewed his medical history.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD at that time.  A diagnosis of anxiety was confirmed, however.  

Likewise, the Veteran was afforded another VA PTSD assessment in August 2010.  He was again interviewed by a VA examiner and his claims file was reviewed.  Based on her review, the examiner, a VA clinical psychologist, found a diagnosis of PTSD was not warranted.  Dysthymic disorder and anxiety disorder were diagnosed, however.  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer, 3 Vet. App. at 225 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); but see McClain, 21 Vet. App. at 319 (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In the present case, service connection for PTSD must be denied, as a diagnosis of the claimed disability is not of record.  

The Board acknowledges the Veteran's assertion that he has PTSD as a result of his active duty service in and around Vietnam.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau, 492 3d. at 1377.  The Veteran has also not stated he is reporting the statements of a competent expert, and his lay assertions have not later been verified by a competent expert.  

Because the evidence does not support the finding that the Veteran had PTSD, the criteria for service connection have not been met.  See Brammer, 3 Vet. App. at 225.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Earlier effective date

In a May 2010 rating decision, the Veteran was awarded service connection for bilateral hearing loss, with a 10 percent initial rating effective December 30, 2008.  This effective date was assigned based on the receipt of the Veteran's service connection claim on that date.  

The Veteran contested the effective date of December 30, 2008, for the award of service connection for bilateral hearing loss.  Under the applicable criteria, the effective date of an award of disability compensation based on an initial claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2014).  The implementing regulation provides that the effective date of an award of disability compensation is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2017).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

In the present case, the RO based the December 30, 2008 effective date for the award of service connection for bilateral hearing loss on the receipt on that date of an informal claim for the same.  Upon review of the totality of the record, the Board finds no communication from the Veteran, his representative, or a third party received prior to December 30, 2008, which could reasonably be construed as a formal or informal unadjudicated claim for service connection for a hearing loss disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability").  

Review of the record does not indicate, and neither the Veteran nor the appellant has pointed to, any prior formal or informal claim for service connection for a bilateral hearing loss disability, or any communication which could be accepted as such a claim.  As there remain no formal or informal unadjudicated claims provided or received prior to December 30, 2008, it is considered the date of the claim of entitlement to service connection for bilateral hearing loss.  The appellant correctly notes that the Veteran filed multiple prior claims for service connection for various disabilities, beginning in 2005.  Upon review, however, service connection for a hearing loss disability was not claimed on those occasions, or at any time prior to December 30, 2008.  

As the preponderance of the evidence is against an effective date prior to December 30, 2008, for the award of this benefit, the benefit-of-the-doubt does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for multiple myeloma is granted.  

Service connection for bilateral peripheral neuropathy of the lower extremities is granted.  

Service connection for diabetic retinopathy is granted.  

Service connection for erectile dysfunction is granted.  

Service connection for tinnitus is denied.  

Service connection for anxiety and dysthymic disorder is granted.  

Service connection for PTSD is denied.  

An effective date prior to December 30, 2008, for the award of service connection for bilateral hearing loss is denied.  



REMAND

Service connection - Respiratory disability and fibromyalgia

The Veteran sought service connection for a respiratory disability, claimed as recurrent pneumonia, and fibromyalgia.  He asserted in part that these disabilities were related to or resulted from his multiple myeloma.  As the Veteran had not previously been awarded service connection for multiple myeloma, these claims were denied by the AOJ and no medical opinions were not obtained.  In light of the above grant by the Board of service connection for multiple myeloma, however, medical opinions are warranted.  Private medical records indicate these disabilities "may" be related to his multiple myeloma.  While such opinions are, in and of themselves, speculative, the Board nonetheless finds them sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate examiner or examiners for medical opinions regarding the claimed respiratory disability and fibromyalgia.  All pertinent symptomatology and findings should be reported in detail.  After review of the entire record, the examiner is requested to provide opinions, with complete rationale, as to the following:  

a.  Is it "at least as likely as not" (50 percent or greater probability) that any current respiratory disability is due to or the result of, or aggravated by the service-connected multiple myeloma, or any other service-connected disability?  (In this context, "aggravation" is defined as a permanent increase in disability beyond the natural progress of the disorder.)  

b.  Is it "at least as likely as not" (50 percent or greater probability) that any current fibromyalgia is due to or the result of, or aggravated by the service-connected multiple myeloma, or any other service-connected disability?  (In this context, "aggravation" is defined as a permanent increase in disability beyond the natural progress of the disorder.)  

The medical rationale for any opinions expressed must be provided.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


